Thomas, J.
The bill of exceptions shows that the counsel for the Commonwealth assumed and claimed that Healy, the witness, was an accomplice. He was offered as such, and from the facts reported it would seem rightly. But whether this were so or not, the admission of the fact in court by the district attorney, for the purposes of the trial, was, as against the government, conclusive evidence of such fact. And the only question to the jury was whether the witness was so corrobo*82rated by the other evidence in the case, that the jury could confide in him. Admissions made in the course of judicial proceedings are substitutes for, and dispense with, the actual proof of facts.

Exceptions sustained